internal_revenue_service b department of the treasury washington dc contact person no third party telephone numbe ontacts in reference to date mar l999 ein dear ladies and gentlemen this is in response to your representative’s letter of as revised by his submission dated december you have requested rulings with respect to whether a broad date range of activities from contributions to the campaigns of certain candidates and political advertising expressly advocating the election or defeat of named candidates to more indirect political activities such as mass media campaigns initiative campaigns and litigation strategically aimed at altering the political process constitute exempt functions under sec_527 of the internal_revenue_code you are a nonprofit corporation organized and operated as a you state that the main part sec_527 political_organization of your program centers on issue advocacy connecting public concerns about your chosen issue to the views and records of federal state and local candidates and incumbents indicate that the political nature of your issue advocacy program is supported by your mission statement the timing and targeting of messages and the variety of ways in which you plan to use ballot measures and other public opinion campaigns to affect the candidate selection process you your program will initially focus on local state and federal elections in five states development and distribution of voter guides and voting records mass media advertisements grassroots lobbying direct mail campaigns and the active use of ballot measures referenda initiatives and other public opinion campaigns all linked to the primary purpose of influencing the political process in those states cycles these activities will occur over several election the program may include the -2- you may conduct voter opinion polls focus groups you will select certain issues to emphasize based on their importance to your agenda and their expected resonance with the public opinion research meetings and conferences and other related activities to determine which issues deserve special emphasis the particular issues may vary from community to community you plan to inject these issues into selected political campaigns for the purpose of encouraging candidates to adopt certain positions and encouraging voters to give greater weight to certain issues when voting each project you undertake is to be authorized by a resolution of your board_of directors that describes the specific electoral goal of the project substantiated in one or more of the following ways hereinafter referred to as substantiation methods the electoral goal will be the written opinion of one or more experts in the fields of political science public opinion research or campaign strategy indicating that the project is likely to impact the outcome of one or more elections data collected from voter opinion polis focu sec_2 groups demographic research or historical voting patterns indicating that the project is likely to impact the outcome of one or more elections the convening of project planning sessions in which campaign consultants candidates public officeholders political_party officials major donors organizational political directors or other political functionaries participate with the explicit understanding that the project is intended to impact the outcome of one or more elections external communications between you and third parties in which the electoral goal of the project is expressly stated such as requests from candidates or other political functionaries asking you to undertake the project or requests from you to third parties asking for financial support endorsements volunteers or other forms of assistance to the project the use of partisan methodologies a presenting candidates with your agenda in a private meeting or a public event asking for their agreement and publicizing the results to the voters bird- dogging candidate appearances to ask pointed questions about their views on your issues or to show support for for example b candidates that have adopted your agenda and engaging the services of campaign consultants and media specialists with instructions to use traditional political campaign techniques in support of the project c you indicate that some of the materials you distribute and the techniques you use may resemble the public education issue advocacy or grass_roots_lobbying materials and techniques often used by charitable organizations without violating the political prohibition of sec_501 materials and techniques are designed to serve a primarily political purpose and will be inextricably linked to the political process as demonstrated by the particular facts and circumstances discussed below however your of the code a traditional candidate campaign expenditures you plan as a minor part of your program activities on making expenditures reportable under the federal election campaign act and parallel state campaign finance laws would include contributions of cash or in-kind services to assist the campaigns of candidates in selected areas and independent expenditures expressly advocating the election or defeat of identified candidates in selected areas these sec_527 of the code defines the term political a party committee association fund or other organization as organization whether or not incorporated organized and operated primarily for the purpose of directly or indirectly accepting contributions or making expenditures or both for an exempt_function sec_527 of the code defines the term exempt in relevant part the function of influencing function to mean or attempting to influence the selection nomination election or appointment of any individual to any federal state or local public_office or office in a political_organization or the election of presidential or vice-presidential electors whether or not such individual or electors are selected nominated elected or appointed sec_1_527-2 of the income_tax regulations provides that expenses directly related to an exempt_function as defined in sec_527 include all activities that are directly related to and support the process of influencing or attempting to influence the selection nomination election or appointment of any individual to public_office or office ina political_organization the selection process whether an b22 expenditure is for an exempt_function depends upon all the facts and circumstances generally where an organization supports an individual’s campaign for public_office the organization's activities and expenditures in furtherance of the individual's election or appointment to that office are for an exempt_function of the organization the individual does not have to be an announced candidate for the office furthermore the fact that an individual never becomes a candidate is not crucial in determining whether an organization is engaging in an exempt_function contributions to candidates’ campaigns and expenditures expressly advocating the election or defeat of candidates are within the meaning of directly related expenses in the gefinition of exempt_function set forth in sec_1_527-2 of the regulations b voter education linking issues with candidates you will develop and distribute voting records and voter guides conduct grass_roots_lobbying and employ other methods of voter education using a particular approach that is distinguishable from charitable nonpartisan voter education activities permitted for sec_501 organizations may disseminate voter guides voting records grass_roots_lobbying messages and other forms of voter education through television radio newspaper newsletters magazines and other print media on-line electronic transmission mail including a direct mail campaign telephone banks facsimile transmission posting of signs public meetings rallies media events door- to-door canvassing and other forms of direct contact with the public you you indicate that issues will be selected based on a combination of your legislative priorities your general_public policy agenda and public opinion research the issues selected will encourage differentiation between candidates whose views on the identified issues agree with yours and their election opponents events will be targeted toward particular areas of the states in which you have a political interest and believe you can have a political impact to be targeted primarily for political reasons distribution of ail materials and the scheduling of you will develop a list of electoral districts in addition the various parts of the voter education element of your program will contain the following features voter guides i comparisons will generally not involve submitting candidate information and -s- questions to the candidates other available sources of information likely to contain some degree of bias for your positions will be used instead questionnaires are used the questions will have a particular bias where incumbent voting records geared to the timing of the specific elections and will be made to the general_public or to a segment of the public targeted for political reasons expressed in percentages indicating the extent to which the incumbent voted in accordance with your views may be used distribution will be voting records grass_roots_lobbying the format timing and targeting of these messages will reflect a dual character calling for legislative action but also strong implication raising public awareness about how the identified legislators stand on issues that you have identified as critical and believe voters should take into account predominate as evidenced by the geographical targeting the political character will by other forms of voter education public events mass media campaigns or other types of voter education the format timing and targeting will be designed to have an impact on how the public views the candidates each voter education project will be authorized by a resolution of your board_of directors that describes the specific electoral goal and substantiated using the methods previously described where you sponsor rev and revrul_78_248 c b rul address the facts and circumstances that are c b relevant in determining when voting records and voter guides cross over the line from simply educating voters to influencing or attempting to influence their votes in the context of the sec_501 prohibition on participation or intervention in a political campaign on behalf of or in opposition to a refers to these two candidate rulings in discussing what activities constitute participation or intervention in a candidate campaign for a sec_501 c organization types of voter guides and voting records that would qualify as an exempt_function activity under sec_527 a similar analysis may be used to determine the c b rev_rul revrul_78_248 supra indicates that whether an organization is participating or intervening directly or b2y indirectly in a political campaign depends upon all of the facts and circumstances different outcomes the ruling sets forth four situations with situation sec_1 and involve compilations of officeholders’ in situation voting records the activity is permissible given the following factors the publication contains voting records of all members of congress on major legislative issues involving a wide range of subjects the publication does not imply approval or disapproval of any members or their records and the publication is compiled annually and made available to the public that is primarily concerned with land conservation issues presents incumbents’ voting records only on issues of importance to the organization and widely distributes the guide among the electorate during an election campaign the activity is prohibited political activity even though the materials contain no express statements supporting or opposing any candidate by contrast in situation where an organization situation sec_2 and involve publicly distributed voter guides in situation the results then were published in a voters’ guide made presenting candidates’ positions on the issues based on candidates’ responses to a questionnaire organization solicited from all candidates for governor a brief statement of the candidate’s position on a wide variety of issues available to the public organization selects the issues solely on the basis of their importance and interest to the electorate as neither the questionnaire nor the voters guide structure evidences a bias or preference with respect to the views of any candidate or group of candidates the same questionnaire-based voter guide is considered prohibited political activity where some questions evidence a bias on certain issues the activity is permissible where the in situation in content or a whole and the revrul_80_282 supra holds that the publication of a newsletter containing voting records of congressional incumbents on selected issues would not based on these facts constitute participation or intervention in a political campaign within the meaning of sec_501 the ruling restates the rule that whether an organization is participating or intervening directly or indirectly in a political campaign depends upon all of the facts and circumstances in this case the format and content were not neutral the newsletter reported the incumbents’ votes on selected issues of importance to the organization stated the organizations’ own views on the issues and indicated whether the incumbent supported or opposed the organization’s views weighing in favor b28 of the conclusion that the publication of voting records did not constitute direct or indirect participation or intervention in a political campaign were the following factors the publication presented the voting records of all incumbents and pointed out the limitations of judging qualifications based on voting records and the publication did not identify who was running for reelection nor comment on individuals’ overall qualifications for office nor expressly or impliedly endorse any incumbent nor compare incumbents with candidates content was not conclusive the determining factor was the timing and nature of the distribution the organization did not gear the timing of the distribution to any federal election and did not target distribution to any particular areas where elections were occurring only in the organization’s newsletter to its regular subscribers numbering only a few thousand nationwide the voting record compilation was distributed given that the format and revrul_81_95 supra holds that a sec_501 organization may participate or intervene in political campaigns and remain exempt under that section as long as engaged in activities designed to promote social welfare ruling relies upon rev guides and voting records and rev pertaining to voting records among others as examples of what constitutes participation or intervention in political campaigns the ruling further states that a sec_501 organization is subject_to the tax imposed by sec_527 on any of its expenditures_for political activities that come within the meaning of sec_527 e pertaining to voter rul supra is primarily rul supra the it the regulatory scheme under sec_527 distinguishes between nonpartisan educational workshops which are not intended to influence the selection and election process and are not exempt_function expenditures and seminars and conferences which are intended to have a political impact and which therefore are exempt_function expenditures c of the regulations sec_1_527-2 organization described in sec_527 q finances seminars and conferences which are intended to influence persons who attend to support individuals to public_office whose political philosophy is in harmony with the political philosophy of function see sec_1_527-2 and example described in the expenditures_for these activities are for an exempt viii relates to q a political in this example q a close reading of the revenue rulings along with the sec_527 regulations provides guidance as activities that constitute participation or intervention ina to the type of ad campaign for public_office and would be considered exempt_function activities your publication and distribution of voter guides and voting records attempts to influence the public by linking candidates to the issues you are identified with educational the selective content of this material and the manner in which it to consider particular issues when casting their ballot program will identify candidates whose views on selected issues are in harmony with yours is presented is intended to influence voters while both factual and the unlike situation of revrul_78_248 which was deemed to as in of revrul_78_248 which was deemed unacceptable be acceptable voter education for a sec_501 organization the issues you plan to cover will be dictated by your legislative agenda and the targeted distribution and timing of the publications will be tied to upcoming elections situation for a sec_501 organization your materials will present incumbents’ voting records on selected issues matching your legislative agenda and will by implication approve or disapprove an incumbent’s position based on how well it matches yours prior to an election records will not be neutral present in rev acceptable voter education under sec_501 present in your case distribution of voter guides to areas in which your legislative agenda is thought to be critical to voters’ choices and to time those distributions throughout election cycles to maximize their impact you plan to distribute this material widely to voters rul that tipped the balance in favor of the format and content of the voting you plan to intentionally target the furthermore the key factors are not a critical factor suggested by situation sec_2 and of revrul_78_284 in determining whether a voter guide is nonpartisan is whether the guide evidences a bias or preference with respect to the views of any candidate or group of candidates your voter guides in which candidates’ views on issues will be compiled without contacting the candidates themselves are intended to evidence a bias on the issues in the selection of the issues the language used in characterizing the issues and in the format the distribution will be aimed at influencing the public’s judgment about the positions of the candidates on issues at the heart of your legislative agenda as with the voting records the targeting and timing of in based on the factors identified in the revenue rulings your preparation and distribution of voter education material including voter guides and voting records would be prohibited rl - - a non-qualifying activity for a sec_501 c political intervention for a sec_501 organization and would be organization purpose they are for an exempt_function within the meaning of sec_527 because these activities serve a political the content timing and targeting of your grassroots lobbying reflects a dual character calling for legislative action and raising public awareness about how the identified legislators stand on issues that you believe voters based on opinion polling will take into account during the election the repeated public presentations on selected issues cycle targeted to geographical areas and timed to coincide with the election together with legislators’ positions on those issues as compared with your views the public will judge the positions of the incumbents and their challengers in the election the link between these issues and the various candidates will be reinforced through your publication of voting records and voter guides activities serve the purpose of influencing the election of certain individuals to federal state or local office they are for an exempt_function within the meaning of sec_527 is intended to have an effect on how because these based on the specific facts and circumstances described above your expenditures_for voter education activities including the preparation and distribution of voter guides voting records grass_roots_lobbying and your sponsorship of debates public events and other fdrms of voter education targeted and timed to influence candidate elections are expenditures_for an exempt_function within the meaning of section sec_27 of the code cc voter activation expenditures you have indicated you may engage in the following activities voter registration targeted to reach groups i selected because they are likely to vote for candidates favoring your legislative agenda voter turnout activities including promotion of ii absentee voting get-out-the-vote mobilizations and identification of voters likely to agree with your legislative agenda computerized enhancement of voter information in iii order to target voters likely to agree with your legislative agenda - you state that these activities differ from voter registration and voter turnout activities sponsored by charitable sec_501 organizations due to the intentional and deliberate targeting of individual voters or groups of voters on the basis of their expected preference for pro-issue candidates as well as the timing of dissemination and format of the materials used by a resolution of your board_of directors which describes the specific electoral goal of the project various substantiation methods as previously described may be used or you may use a partisan methodology in the operation of the project such as close coordination with various candidate party and political action committee representatives each voter activation project will be authorized sec_1_527-6 of the regulations provides that to be nonpartisan voter registration and ‘get-out-the-vote’ campaigns must not be specifically identified by the organization with any candidate or political_party expenditures_for such nonpartisan activities are not expenditures_for an exempt_function the voter activation expenditures you have described are while these activities may not be partisan in nature specifically identified with a candidate or party in every case they are partisan in the sense that you intend to use these techniques to increase the election prospects of pro-issue candidates as a group an exempt_function under sec_527 expenditures_for these activities are for d ballot measure activities in your opinion ballot measures are a very important part of the political process in the five states you have initially targeted you contemplate the following range of activities campaigning for or against issue-related ballot i measures already linked to the public images of specific candidates or public officials in this regard you may support a pro-issue ballot measure either way you state that your efforts will be sponsored by and identified with a particular candidate or officeholder in other cases you may oppose a ballot measure that threatens your values and is associated with a candidate or officeholder inseparably linked to enhancing or detracting from the public image of a candidate running in the same election or a public officeholder expected to run for re-election or election to another office reinforce the significance of the person's pro-issue or anti-issue stance in the minds of the voters through the ballot measure you will attempt to -u- campaigns on a ballot measure for the primary ii purpose of causing candidates to take a visible public stand on the measure thereby affecting a larger number of candidate races through focused expenditures your use of ballot measures to promote differentiation you may attempt to cause between pro-issue candidates and their opponents in the minds of the voters may take different forms one or more candidates or public officials to endorse or oppose a ballot measure on issue-related grounds either by direct contact with the candidate or official by pressure applied through the media and opinion-makers or by encouraging the public to ask the candidates or officials to take a stand on the measure in other situations you may support or oppose a ballot measure as economical way of influencing a large number of contemporaneous candidate races through communications that identify the candidates who are for against undecided or neutral on the measure resources by influencing the election of many candidates rather than being limited to intervention in the campaign of candidate the stage for political debate and to impact how voters identify candidates sympathetic to your views a single your plan to use the ballot measure process to set you indicate that this will maximize the use of your an you also indicate that you will select initiative campaigns ballot measures referenda and a means by which voters can hold the legislature accountable as on matters impacting your issue initiatives appeal to the people to ‘act as legislators in those cases where the legislature has not acted failure of an initiative may express the voting public’s assessment of legislature as a whole whether negative or positive highlighting the actions or inaction of specific incumbents through the ballot measure process you will link your issue to the performance of the legislature in the minds of voters thereby affecting the voters’ decisions during election cycles a particular legislator or the the performance of the success or by ballot measure activities aimed at affecting the iii resources available to pro-issue candidates or their opponents ranging from sympathetic voter identification and computerized list enhancement to more tactical techniques such as pursuit of diversionary campaigns that may lessen the contributions available to opposing candidates in this regard you anticipate developing resources transferable to pro-issue candidates including petition lists donor lists mailing and telephone lists identifying pro-issue b20 voters and enhanced with voter frequency data as well as trained campaign operatives issue analysis opposition research polling data advertising themes and other campaign assets you plan over time candidates and their supporters to make these resources available to pro-issue through ballot measure campaigns you anticipate affecting the patterns of donor support to candidates by publicizing the connections among issues donors and candidates you can impact donor contribution patterns either increasing giving by donors to candidates who want to be identified with your issue or deterring giving by donors who do not want their reputations tarnished by identification with a particular issue alternatively the identification of donors with a particular measure--whether positive or negative--can promote or deter a candidate’s acceptance of contributions from those same donors in these ways a ballot measure’s impact on donor patterns can affect the amount of funds that are available to a particular candidate or group of candidates and influence the outcome of political campaign a you may also participate in ballot measure campaigns that have the effect of redirecting resources from candidates and groups of candidates by affecting the way those who engage in partisan politics spend their money controversial measure during an election cycle can divert contributions from candidate campaigns to initiative campaigns funds that would have otherwise beer spent to support or oppose candidates the presence of a finally you expect to closely coordinate certain ballot measure campaign activities with the campaigns of candidates in the same elections result in some cases in a level of in-kind support regarded as a reportable campaign contribution to the candidate under state or federal campaign finance laws the degree of coordination is expected to ballot measure campaigns where the measure itself iv would affect the future prospects of pro-issue candidates such as term limits redistricting campaign finance reform etc you may choose to participate in ballot measures that would alter significantly the rules of the election process in a manner favorable or unfavorable to pro-issue candidates affect the election process directly for example by imposing term limits causing the reapportionment of legislative districts changing the primary_election system or instituting such measure sec_23 campaign reforms relating to the sources and amounts of political contributions a candidate may receive campaigns on ballot measures for the primary v purpose of increasing the turnout of voters likely to vote for identified pro-issue candidates you may engage in ballot measure campaigning for the political purpose of increasing pro-issue voter turnout who might otherwise stay at home may turn out to vote if measure affecting their vital interests is on the ballot measure itself may or may not be related to your identified issue but will be aimed at to vote for pro-issue candidates a demographic group that you expect the a voters in all five types of ballot measure activity you have you state that each ballot measure project will described you distinguish your activities from those commonly engaged in by sec_501 public_charities sec_501 social welfare groups and other sec_501 organizations be authorized by a resolution of your board_of directors describing the specific electoral goal of the project substantiation methods as previously described will be used you will use one or more partisan methodologies such as presenting one or more candidates in a favorable or unfavorable light as supporters or opponents of the measure close coordination with various candidate party and political action committee representatives or engaging the services of campaign consultants or media specialists with instructions to use traditional political campaign techniques in support of the project various or sec_1_527-2 of the regulations provides that expenses directly related to an exempt_function as defined in sec_527 include all activities that are directly related to and support the process of influencing or attempting to influence the selection nomination election or appointment of any individual to public_office or office in a political_organization depends upon all the facts and circumstances whether an expenditure is for an exempt_function generally expenditures made in connection with ballot measures referenda or initiatives are not sec_527 exempt_function expenditures nevertheless a political_organization may support or oppose ballot measures provided that such activities are not expenditures will be considered for an exempt_function where it can be demonstrated that such expenditures were part of deliberate and integrated political campaign strategy to its primary activity furthermore such a bor l e_p o c influence the election for state and local officials by making active use of ballot measures referenda and initiative campaigns campaigns is for the purpose of linking candidates in the minds of voters to positions on certain issues within your identified area_of_interest and encouraging voters to give greater weight to these issues when making judgments about candidates you have indicated that your participation in such you state that your purpose in engaging in such activities a political one based on the particular facts and is circumstances described above it appears that the described activities are inseparable from the candidate selection process under the circumstances you describe expenditures_for these activities are primarily for an exempt_function within the meaning of sec_527 is based upon the specific facts and circumstances you have described and may not apply to your participation in a ballot measure where these facts and circumstances are not present as noted our ruling of the code e litigation you further propose to initiate or subsidize litigation directed to influencing the selection of pro-issue candidates this may include lawsuits to force or resist a recount to attack or defend a contestant accused of violating election laws invalidate or uphold a ballot measure linked to the candidate selection process costs related solely to the personal affairs of might include litigation on a matter affecting the public's perception of the candidate or office-holder’s fitness for public_office with respect to his her conduct of official governmental functions this would not include litigation or legal a candidate but or to each litigation project will be authorized by a resolution of your board_of directors describing the specific electoral goal of the project previously described may be used or you may use a partisan methodology in the selection of the project such as legal representation of or close coordination with various candidate party and political action committee representatives one or more substantiation methods as sec_527 of the code defines the term exempt_function to mean the function of influencing or attempting to influence the selection nomination election or appointment of any individual to any federal state or local public_office or office in a political_organization or the election of presidential or vice-presidential electors whether or not such individual or electors are selected nominated elected or appointed such term includes the making of expenditure sec_33 relating to an office described in the preceding sentence which if incurred by the individual would be allowable as a deduction under sec_162 a c b revrul_74_394 considers whether legal fees paid_by a state judge for services rendered in connection with his defense of misconduct charges were deductible under sec_162 of the code with lending the prestige of his office to advance the private commercial interests of others censured the judge or removed him from office ruling concludes that since the charges had their origin in the conduct of the judge’s official duties the expenses for the legal fees were deductible as ordinary and necessary business_expenses the commission could have a state commission charged the judge the revenue litigation to force or resist a recount to attack or defend a contestant accused of violating election laws or to invalidate or uphold a ballot measure linked to the candidate selection process falls within the meaning of attempting to influence the election of an individual and is therefore an exempt_function within the meaning of sec_527 litigation on a matter affecting the public's perception of the candidate’s fitness for public_office with respect to the candidate’s or office-holder’s conduct of official governmental functions as long as to the conduct of official duties is a the meaning of sec_527 rul likewise an exempt_function within by reason of section it relates and rev f indirect expenditures you anticipate conducting activities that support the direct legal and accounting costs research polling and focus political program described above including staff time travel costs groups grassroots organizing training acquisition and enhancement of voter lists internet communications mass media advertising and distribution of identified issue messages to accompany and enhance the impact of the materials discussed above sec_1_527-2 of the regulations relating to indirect expenditures_for an exempt_function provides in relevant part that expenditures that are not directly related to influencing or attempting to influence the selection process may also be organization the directly related activities of the political_organization activities which support the directly related activities are those which must be engaged in an expenditure for an exempt_function by a political these are expenses which are necessary to support to allow the political le organization to carry out the activity of influencing or attempting to influence the selection process the expenditures you describe are necessary to carry out the activities described above that are directed at influencing voters’ views on the connections between issues and candidates these include but may not be limited to research activities management and administrative personnel and associated expenses rent phone and other overhead items accounting services exempt_function expenditures under sec_1_527-2 of the regulations such indirect expenditures qualify as legal services and these rulings are based on the understanding that there will be no material changes in the facts upon which they are based any changes that may bear upon your tax status should be reported to the service we are sending a copy of this ruling to your key district because this letter director for exempt_organization matters could help resolve any questions about your exempt status you should keep it with your permanent records if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter this ruling is directed only td the organization that requested it provides that it may not be used or cited as precedent sec_6110 of the internal_revenue_code thank you for your cooperation sincerely bervota vv baok_ gerald v sack chief exempt_organizations technical branch brs
